DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacroix et al. (US 10,703,356 B2), hereafter referred to as Lacroix.
Consider claim 1.  Lacroix teaches a refuse vehicle (see column 1, lines 52-53) comprising:  a chassis (chassis of vehicle); an energy storage device (34; see fig. 1) supported by the chassis and configured to provide electrical power to a prime mover (via 32 or 40), wherein activation of the prime mover selectively drives the refuse vehicle (via 14, 16); a vehicle body supported by the chassis, the vehicle body including an on-board receptacle for storing refuse therein (see column 1, lines 52-53); an electric power take-off system (50) positioned on the vehicle body, the electric power take-off system including an electric motor (56) configured to drive a hydraulic pump (58) to convert electrical power received from the energy storage device into hydraulic power, wherein an amount of electrical power at least one of received by and provided to the electric motor is limited by a controller to control an output characteristic of the hydraulic pump (see column 10, line 66-column 11, line 11); and a hydraulic component (24, 28) in fluid communication with the hydraulic pump and configured to operate using hydraulic power from the electric power take-off system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (US 10,703,356 B2) in view of Hartley et al. (US 4,797,069), hereafter referred to as Hartley.
Consider claim 2.  Lacroix does not explicitly teach that the hydraulic pump is a swashplate-style variable displacement pump.  Hartley teaches a swashplate-style variable displacement pump (see abstract).  It would have been obvious to a person having ordinary skill in the art to modify Lacroix’s hydraulic pump to be a swashplate-style variable displacement pump as taught by Hartley in order to provide adjustment of the hydraulic pump for different applications.
Consider claim 14.  Lacroix teaches a refuse vehicle (see column 1, lines 52-53) comprising:  a chassis (chassis of vehicle); an energy storage device (34; see fig. 1) supported by the chassis and configured to provide electrical power to a prime mover (via 32 or 40), wherein activation of the prime mover selectively drives the refuse vehicle (via 14, 16); a vehicle body supported by the chassis, the vehicle body including an on-board receptacle for storing refuse therein (see column 1, lines 52-53); an electric power take-off system (50) positioned on the vehicle body, the electric power take-off system including an electric motor (56) configured to drive a hydraulic pump (58) to convert electrical power received from the energy storage device into hydraulic power, wherein an amount of electrical power at least one of received by and provided to the electric motor is limited by a controller to control an output characteristic of the hydraulic pump (see column 10, line 66-column 11, line 11); a lifting system (24, 28; see column 9, lines 28-32) movable relative to the on-board receptacle using hydraulic power from the electric power take-off system; and a compactor (24, 28; see column 9, lines 28-32) positioned within the on-board receptacle and movable within the on-board receptacle using hydraulic power from the electric power take-off system.
Lacroix does not explicitly teach that the hydraulic pump is a swashplate-style variable displacement pump.  Hartley teaches a swashplate-style variable displacement pump (see abstract).  It would have been obvious to a person having ordinary skill in the art to modify Lacroix’s hydraulic pump to be a swashplate-style variable displacement pump as taught by Hartley in order to provide adjustment of the hydraulic pump for different applications.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (US 10,703,356 B2) in view of Howell et al. (US 9,216,856 B2), hereafter referred to as Howell.
Consider claim 13.  Lacroix does not explicitly teach a disconnect as specifically claimed.  Howell teaches a disconnect positioned between an energy storage device and an electric power take-off system, wherein the disconnect is configured to selectively decouple the electric power take-off system from the energy storage device to disable the electric power take-off system (see column 2, lines 41-43).  It would have been obvious to a person having ordinary skill in the art to modify Lacroix’s electric power take-off system with a disconnect as taught by Howell in order to lockout the power take-off system to improve safety during shutdown or maintenance.
Allowable Subject Matter
Claim 20 is allowable.
Claims 3-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various power systems for refuse vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652